NUMBER 13-08-00411-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


                           IN RE: EDUARDO RODRIGUEZ


                         On Petition for Writ of Mandamus


                           MEMORANDUM OPINION

         Before Chief Justice Valdez and Justices Garza and Vela
                    Memorandum Opinion Per Curiam

       Relator, Eduardo Rodriguez, filed a petition for writ of mandamus with this Court on

June 26, 2008. The Court ordered the real parties in interest, Juan Guajardo, Jr.,

Individually, and J. Guajardo, Jr. Farms, Inc., to file a response to relator’s petition for writ

of mandamus on or before the expiration of ten days from the date of the order. See TEX .

R. APP. P. 52.8(b). Such response was duly filed.

       Relator has now filed a motion to dismiss the petition for writ of mandamus. The

Court, having examined and fully considered the motion to dismiss, is of the opinion that
said motion should be granted. Accordingly, the motion to dismiss is hereby GRANTED

and this original proceeding is DISMISSED without reference to the merits.


                                                     PER CURIAM

Valdez, C.J., not participating.

Memorandum Opinion delivered and
filed this the 21th day of November, 2008.




                                             2